Citation Nr: 1002911	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychological 
disorder.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Although the Veteran's appeal originally included the 
evaluation of his service-connected scars resulting from his 
gallbladder removal, in May 2009 he stated that he desired to 
withdraw his claim for an increased rating for service 
connected scars.  Therefore, this issue is not before the 
Board.  

As to the remaining issue, the Veteran was afforded an 
October 2009 Travel Board hearing before the undersigned 
Veterans Law Judge.  A hearing transcript is associated with 
the record.    


FINDING OF FACT

The medical evidence does not show that the Veteran's has a 
present psychological disorder related to any incident of 
active military service, nor manifested within a year of 
separation from active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychological disorder are not met.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Certain 
disabilities, including psychoses, will be presumed to have 
been incurred during service, if the disability is manifested 
to a compensable degree within a year following separation 
from service.  38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

Service treatment records showed that the Veteran underwent a 
cholecystectomy in May 1981 and remained hospitalized for 
several weeks following the surgery.  Service treatment 
records do not reflect any complaints or treatment for any 
psychological disorder.  The Veteran's July 1984 separation 
examination report does not show any findings of a 
psychological disorder.  

VA treatment notes from September 2000 reflect that the 
Veteran started psychiatric and substance abuse treatment 
following his release from incarceration during the past 
seven years.  The VA psychologist commented that the Veteran 
encountered difficulty while adjusting to his release from 
incarceration.  He diagnosed substance abuse and dependence.  
VA treatment notes from July 2001 showed that Veteran 
continued to seek substance abuse treatment and had a history 
of childhood trauma.      

The Veteran was afforded a VA PTSD examination in May 2002.  
He reported several stressful incidences during his active 
service where he believed his life was in danger.  These 
incidences include: gallbladder surgery, sledding accident, 
period of involuntary confinement, and an automobile 
accident.  Mental status examination revealed significant 
depressive cognitions.  However, his thoughts remained 
logical, goal-directed, and coherent.  The examiner diagnosed 
PTSD and various drug dependencies all in full remission.  He 
noted that the Veteran continued to experience intrusive 
thoughts surrounding his reported traumas.  

VA treatment notes from 2005 reflect that the Veteran 
continued to seek substance abuse counseling and remained in 
remission from drug dependence.  The Veteran was noted to 
have depression.  See February 2005 VA treatment note.  
Subsequent VA treatment notes, dated April 2008, showed that 
the Veteran related his in-service trauma to his recuperation 
period following his gallstone surgery.  The VA psychiatrist 
classified this trauma as a significant psychosocial 
stressor, rather than a life-threatening trauma.  He observed 
the Veteran's mood to be stable and concluded that PTSD was 
not present.  The VA psychologist explained that the 
Veteran's experience following the surgery was more 
consistent with a mood or adjustment disorder, as opposed to 
PTSD.  Most recent VA treatment records, dated September 
2009, showed that the Veteran continued seeking mental health 
treatment for depressive symptoms.  

As part of his present claim, the Veteran submitted 
statements describing the emotional distress he experienced 
following his gallbladder surgery in May 1981 and the 
continuing intrusive memories of the events following the 
surgery.  He also reported that the remaining scars from his 
gallbladder surgery caused him to experience emotional 
distress.  The Veteran's wife also presented a statement 
regarding the Veteran's sleep disturbances resulting from 
intrusive memories of his gallbladder surgery.  She affirmed 
that the Veteran is extremely self-conscious about the scar 
residuals.  

In May 2008, VA provided a psychiatric examination for the 
Veteran.  The Veteran recounted experiencing much distress 
following his in-service gallbladder surgery and recalled 
being in fear for his life.  Specifically, he expressed 
extreme anger at his supervisors and fellow service members 
for their indifference to his medical condition following 
surgery.  Presently, the Veteran affirmed experiencing 
irritability and anger management difficulties.  The VA 
examiner also noted a history of childhood difficulties and 
substance abuse.  He diagnosed depressive disorder and 
cocaine dependency in sustained full remission.  The VA 
examiner commented that it would require "great 
speculation" to directly link the Veteran's current mood 
disorder to his in-service gallbladder surgery.  Although the 
VA examiner believed at one time the Veteran experienced a 
mood disorder due to his in-service surgery, he opined that 
it is "less likely than not that [the Veteran's] current 
mood disorder is caused by or linked to his in service 
experiences."   
 
At the October 2009 Travel Board hearing, the Veteran 
testified as to the emotional trauma following his in-service 
gallstone surgery.  He experienced great amount of emotional 
distress due to the isolation following his surgery.  
Specifically, he recalled his superiors' and fellow service 
members' indifference to his medical condition as significant 
cause of his post-surgery emotional distress.  The Veteran 
observed that this traumatic experience has caused lasting 
psychological difficulties.   

Analysis 

The Veteran contends that his present psychological symptoms 
are related to his emotional distress following his in-
service gallbladder surgery and the remaining surgical scars.  
The Veteran is competent to report about his psychological 
symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see 
also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  Nevertheless, it is well-established 
that laypersons, such as the Veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The May 2008 VA 
examination report included a medical opinion that it was 
"less likely" a nexus existed between the events 
surrounding the in-service gallstone surgery and his present 
mood disorders.  The VA examiner further stated that it would 
be speculative to link the present mood disorders to the in-
service gallstone surgery.  The record does not include a 
medical opinion suggesting the present mood disorders are 
related in any way to the in-service gallstone surgery.  

In sum, there is no medical evidence relating the Veteran's 
present psychological disorders to any incident during active 
service.  The claim for service connection for a 
psychological disorder is denied.  38 C.F.R. §§ 3.303, 3.307, 
3.309; See id.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in December 2006, 
prior to the date of the issuance of the appealed September 
2007 rating decision.  The Board further notes that, in March 
2006, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in May 2008 that was fully adequate 
for the purposes of adjudication.  The examiner reviewed the 
claims file, conducted a thorough interview with the Veteran 
and provided a medical opinion accompanied by a rationale.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a psychological disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


